Citation Nr: 9932852	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  99-01 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for cancer of the larynx.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1964.  This matter is before the Board of Veterans' 
Appeals on appeal of a July 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in St. Paul, Minnesota.

The Board notes the RO has not adjudicated the issue of 
whether new and material evidence has been received to reopen 
a claim for service connection for psychiatric disability 
based upon a January 1999 VA medical statement indicating 
that the veteran's psychiatric disability probably started 
while he was serving on active duty.  Therefore, this matter 
is referred to the RO for appropriate action. 

FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran had Vietnam service which ended on May 4, 
1963.

3.  The veteran's cancer of the larynx was manifested before 
May 4, 1993. 


CONCLUSION OF LAW

The incurrence of cancer of the larynx during active duty is 
presumed.  38 U.S.C.A. §§ 1116, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
cancer of the larynx on a presumptive basis because it was 
manifested within 30 years of his exposure to Agent Orange 
while serving in the waters offshore of Vietnam.  The Board 
has found the veteran's claim to be well grounded and is 
satisfied that all available evidence necessary for an 
equitable disposition of this claim has been obtained.

Service connection for respiratory cancer, including cancer 
of the larynx, may be granted on a presumptive basis if it is 
manifested to a compensable degree within 30 years of the 
last date on which the veteran served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore of Vietnam. 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307.

The record reflects that the veteran served in the waters 
offshore of Vietnam from April 24 to May 4, 1963.  He was 
initially diagnosed with cancer of the larynx in July 1996. 

In a July 1997 statement, Robert L. Wonsavage, M.D., reported 
that the veteran had been followed at his clinic since 1989, 
that the veteran's cancer of the larynx may have resulted 
from his exposure to Agent Orange in service and that 
respiratory symptoms experienced by the veteran in 1989 may 
have been due to the subsequently diagnosed laryngeal cancer.  
A September 1998 statement of Thomas Bofenkamp, M.D., 
essentially indicates that he concurs with the opinion of Dr. 
Wonsavage that the respiratory symptoms manifested by the 
veteran in 1989 were possibly related to the subsequently 
diagnosed laryngeal cancer.

Dr. Wonsavage has also provided an October 1998 statement 
expressing his opinion that it is as likely as not that the 
veteran manifested symptoms of the laryngeal carcinoma from 
1989 to March 1993.

In January 1999, the veteran's claims folder was reviewed by 
a VA physician.  The physician stated that there was no 
medical evidence of the veteran's cancer prior to July 1996 
and concluded that the veteran's laryngeal cancer first 
became clinically evident in July 1996.

Another VA physician has provided a January 1999 statement 
indicating that given the advanced stage of the laryngeal 
carcinoma at the time of its removal, it was his opinion that 
the cancer had its onset several years prior to its removal.

As noted above, the record contains conflicting medical 
opinions concerning when the initial symptoms of the 
veteran's laryngeal cancer occurred.  The Board notes that 
there is no requirement in the law that the disability become 
clinically evident within the presumptive period.  Rather, 
the disability must be compensably manifested within the 
presumptive period.  A malignant neoplasm of the respiratory 
system is considered to be 100 percent disabling until at 
least 6 months after the cessation of therapeutic procedures 
for the neoplasm.  38 C.F.R. § 4.97, Diagnostic Code 6819 
(1999).  

The record includes private medical opinions supporting the 
veteran's contention that symptoms of the cancer were 
manifested within the presumptive period, including an 
opinion that it is at least as likely as not that symptoms of 
the cancer were manifested within the presumptive period.  
Moreover, a VA physician has expressed his opinion that the 
cancer had its onset within the presumptive period.  The VA 
medical opinion that the cancer was not clinically evident 
within the presumptive period does not address whether the 
cancer had its onset within the presumptive period.  In fact, 
there is no medical opinion of record indicating that the 
cancer did not originate within the presumptive period.  As 
noted above, a neoplasm of the respiratory system is 
considered to be compensably disabling until at least 6 
months after the cessation of therapeutic procedures for it.  

In light of these circumstances, the Board is satisfied that 
the evidence supportive of presumptive service connection is 
at least in equipoise with the evidence against presumptive 
service connection.  Although there is some indication in the 
record that the cancer is not etiologically related to the 
veteran's exposure to Agent Orange in service, the Board does 
not find that the presumption of service connection has been 
rebutted.  


ORDER

Entitlement to service connection for cancer of the larynx is 
granted.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

